DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/28/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al (US 2011/0034412 A1), in view of Sawan et al (US 2010/0233271 A1) and further in view of Hiji et al (EP 0 838 225 A2).
Yatabe taught [title] a material for the medical treatment of surgical sites [claim 5]. Said material comprised a powdered [0029, 0073] self-crosslinking polysaccharide derivative for forming a gel (e.g., reads on the powder agent) [0009, 0013, 0039, 0047, 0095]. The said polysaccharide derivative comprised [abstract] an active ester group, introduced in a side chain of the polysaccharide, and reactive (e.g., forming a covalent bond [0009, 0023, 0039]) with active hydrogen, in the presence of an alkali. 

As to the forms until use, both or any one of the individual components (e.g., crosslinking polysaccharide derivative, pH-adjusting carbonate, etc.) were packaged separately. The said components were not in contact with each other until mixing for use (e.g., agitation taught at [0084, 0086, Example 1]) (reads on the claim 1 limitation of a kit for preparation; reads on the claim 1 limitation of mixing agents) [0104]. A solution preparative step involved dissolving the polysaccharide in solvent [0064-65, 0111 and 0123] prior to mixture with the said other components (e.g., reads on mixing a liquid agent with a powder agent).
Although Yatabe taught the medical treatment of surgical sites, Yatabe did not specifically teach a sustained released topically administered anesthetic, as recited in claim 1.
Sawan taught [abstract and title] slow release local anesthetics for the improved alleviation of pain. The anesthetics found use with surgically created wounds, where the agents were administered, in a gel or liquid medium [claim 11], directly into the bed of the wound, or topically for transdermal transport.
Since surgery frequently leads to pain, the management of post-operative pain is receiving ever-greater emphasis, with a growing emphasis on rapid return to function 
It is therefore of great importance that methods be found to control surgical pain, for extended periods of time at the site of surgery, while minimizing the adverse impact on other bodily functions. To this effect, members of the -caine family were disclosed (e.g., bupivacaine, lidocaine and ropivacaine) [0009, and specifically taught at claim 2], whereby bupivacaine, lidocaine and ropivacaine have found extensive use throughout numerous studies in the scientific literature and references in the patent literature [0009].  Sawan provided a general procedure [0065-0066] for any of the members of the -caine family, where the -caine as the hydrochloride salt was taught. 
However, Sawan acknowledged the difficulties of solubilizing the hydrochloride salt of the –caine family members [0008], and did not specifically disclose an aqueous solution of a local anesthetic, as recited in claims 1 and 13.
Nevertheless, Hiji taught [title and technical filed of the invention] an aqueous local anesthetic solution having a pH of 6.5 to 8.5. The aqueous local anesthetic solution had an increased solubility and a decreased neurotoxicity, so that the duration of anesthesia was clinically controlled, safely, by reducing/increasing its concentration or dose. The salts of lidocaine and bupivacaine were taught [claims 2-3].


Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to formulate the anesthetic salt of the combined teachings of Yatabe and Sawan as an aqueous solution. The ordinarily skilled artisan would have been motivated to increase the solubility, and decrease the neurotoxicity of the anesthetic salt, in order to safely control the duration of anesthesia, as taught by Hiji [Hiji; abstract and technical field].
Sawan and Hiji read on the claimed hydrochloride salt of a local anesthetic in water.
Yatabe, in view of Sawan and Hiji, reads on claims 1, 7-13 and 19-22.
The instant claims 1 and 12-13 recite a pH of 6.4 to 12.
The instant claims 5 and 17 recite a pH of 7.5 to 10.5.
The instant claims 6 and 18 recite a pH of 6.73 to 12.
Yatabe taught pH up to 11 at maximum, or less, preferably at pH 7 to 10, more preferably at pH 8 to 10 [0016-0018]. Hiji taught a pH of 6.5 to 8.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Regarding claims 3-4 and 15-16, Yatabe was silent a sustained release local anesthetic, as previously discussed.
However, Sawan taught [0054] that the amount of the anesthetic salt applied to the wound area was a therapeutically effective amount, to minimize pain to a level that the patient could tolerate, and to substantially eliminate any sense of pain. The amount of pain varied with time, so that the amount of anesthetic that was required diminished over time. Therefore, the profile of anesthetic release from the salt was a diminishing amount of anesthetic released over time. 
Conveniently, there was an initial (e.g., reads on release during 1st hour from formation) large release, less than about 30%, usually less than about 25%, of the total amount of anesthetic, followed by a decreasing release over time, at a lower amount, at a therapeutic level. The large initial release coincided with the high levels of pain in the early post-operative period. After the initial release, generally not more than 60 weight %, more usually not more than about 50 weight %, was released in 24 hours (e.g., reads on less than 70 % release during 6 hours).
The motivation to combine Sawan and Hiji with Yatabe was previously discussed. Furthermore, the skilled artisan would have been motivated to initially release 30 % or less of the anesthetic, followed by a decreasing (e.g., not more than 60 %) amount over 24 hours, in order to minimize pain to a level that the patient could tolerate, and to substantially eliminate any sense of pain [Sawan; 0054].

Sawan taught an initial release of 30 % or more, followed by not more than 60 % release over 24 hours. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CELESTE A RONEY/Primary Examiner, Art Unit 1612